Citation Nr: 0709126	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  01-05 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy from April 1, 1982 through April 
10, 1996.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy from April 11, 1996 through June 6, 
1997.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1963, 
and from January 1965 to March 1982.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the VA Regional Office (RO) in Muskogee, 
Oklahoma that denied evaluations in excess of 10 percent for 
diabetes mellitus with diabetic retinopathy, early cataracts, 
and peripheral neuropathy from April 1, 1982 to April 10, 
1996, and in excess of 20 percent from April 11, 1996 through 
June 6, 1997.

The veteran was afforded a personal hearing at the RO in 
February 2002, and a videoconference hearing before the 
undersigned Veterans Law sitting at Washington, DC in 
February 2003.  The transcripts are of record.  

The Board denied the veteran's claim in August 2003 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to a joint motion by the 
parties, the Court vacated the Board's decision in September 
2004, and remanded the matter to the Board for further 
consideration.  The Board remanded the claim for further 
development in January 2005.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The veteran asserts that the symptoms associated with his 
service-connected diabetes mellitus with retinopathy, early 
cataracts, and peripheral neuropathy were more severely 
disabling during the time frames from April 1, 1982 to April 
10, 1996, and from April 11, 1996 through June 6, 1997, and 
warrant higher ratings for each period.  

The record contains extensive private and VA clinical 
evidence dating from 1983 showing that the veteran received 
ongoing treatment for multiple complaints and disorders, 
including diabetes.  The Board finds that in order to more 
definitively ascertain the extent of disability associated 
with diabetes during the time frames at issue, the case 
should be reviewed by an endocrine or metabolic disease 
specialist to determine the degree of severity of the 
service-connected diabetes mellitus during such periods.  
This is especially true given that the rating criteria for 
diabetes is primarily qualitative, as opposed to quantitative 
in nature.  Therefore, a physician's opinion would be helpful 
in adjudication of the claim.

In this regard, the Board would point out that the rating 
schedule pertaining to the endocrine system, including 
diabetes mellitus, was amended effective June 6, 1996, while 
the appeal was pending.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply). See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

Under the version of the regulation in effect prior to June 
6, 1996, a 10 percent evaluation was warranted for mild 
diabetes mellitus that was controlled by a restricted diet, 
without insulin; without impairment of health or vigor or 
limitation of activity.  A 20 percent evaluation required 
moderate diabetes mellitus that was controlled by a moderate 
insulin or oral hypoglycemic agent dosage and a restricted 
(maintenance) diet; without impairment of health or vigor or 
limitation of activity.  A 40 percent rating was warranted 
for moderately severe disease, requiring large insulin 
dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 60 percent rating was warranted 
for severe diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent rating was warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications. 38 C.F.R. § 4.119, Code 7913 (1995).

Under the version of the regulation which became effective on 
June 6, 1996, a 10 percent evaluation is warranted for 
diabetes mellitus that is manageable with a restricted diet 
only.  A 20 percent evaluation requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is now warranted 
when insulin is required, a restricted diet is prescribed, 
and regulation of activities is required.  A 60 percent 
evaluation is now warranted when insulin is required, a 
restricted diet is prescribed, regulation of activities is 
required, and with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is now warranted when 
more than one daily injection of insulin is required, a 
restricted diet is prescribed, and regulation of activities 
is required, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder and a copy of 
this remand should be referred to an 
endocrine or metabolic disorder 
specialist for review of the record and 
a medical opinion.  The RO should 
provide the examiner with the rating 
criteria for Diagnostic Code 7913 under 
both the old and new criteria.  The 
examiner should review the clinical 
evidence of record between April 1982 
and June 1997, and advance findings and 
conclusions as to the extent that the 
service-connected diabetes mellitus met 
the rating criteria for the 10 percent 
or higher rating from April 1, 1982, 
through April 10, 1996, and the 20 
percent rating from April 11, 1996 
through June 6, 1997 under Diagnostic 
Code 7913 for those periods.  A 
complete rationale for all opinions 
expressed should be provided.  

2.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include fully detailed 
descriptions of symptoms pertinent to 
the rating criteria, or is otherwise 
deficient, the report must be returned 
to the examiner for corrective action. 
See 38 C.F.R. § 4.2 (2006); Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


